internal_revenue_service number release date cc it a tl-n-2327-00 uilc date internal_revenue_service national_office field_service_advice memorandum for from heather maloy associate chief_counsel cc it a subject change in accounting_method this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a year year year year year year dollar_figurex issue under the facts of this case because a impermissibly changed its method_of_accounting should the service deny a’s use of the correct method_of_accounting and return it to its prior erroneous method conclusion we recommend against returning a to its prior method_of_accounting facts a is a dealer in the business of selling time-shares units are sold on installment_sales contracts and for tax purposes income is included as the installment contracts are paid for the taxable years from year to year a did not deduct direct selling_expenses or marketing costs as they were incurred but rather capitalized them into cost_of_goods_sold the direct selling_expenses included salaries payroll_taxes sales commissions referral fees supplies and travel and entertainment the expenses were thus deducted ratably over succeeding years with the income from the installment_sales contract for taxable_year a filed an amended_return reducing taxable_income by dollar_figurex the stated reason was to account for a net overstatement of income by erroneously capitalizing direct marketing costs a’s adjustment as reflected on its amended_return put into year all the prior selling_expenses that had been capitalized but not yet deducted the amended_return generated a nol which was carried forward for two years the return did not give notice that this was anything other than the correction_of_an_error the amended_return did not state that it was changing the method_of_accounting for marketing costs and it did not disclose that the adjustment in effect included a sec_481 adjustment for prior year’s amounts a used one accounting firm to prepare its tax returns for year sec_1 through and then engaged the services of another firm based on their expertise in the timeshare industry to prepare the certified audit for year during this audit the firm determined that a’s method of computing gross_profit on installment_sales was incorrect and subsequently the amended_return at issue in this case was submitted a’s first position is that the amended_return is the correction_of_an_error rather than a change in accounting_method alternatively a argues that because the capitalization of the direct marketing selling costs is an erroneous method_of_accounting the service should allow the change in method_of_accounting based on the district director’s discretion pursuant to revproc_97_27 1997_1_cb_680 the statute_of_limitations has expired for year and years are under audit the agent proposes to reinstate the prior accounting_method and to make a sec_481 adjustment which would recapture a’s year sec_481 adjustment made pursuant to the amended_return and for which the statute_of_limitations has expired the reversion to a’s original accounting_method is proposed not because the present accounting_method does not clearly reflect income but because a failed to obtain the required consent for a change in method_of_accounting law sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting sec_1_446-1 provides that a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the code or regulations because advance consent is required changes in methods_of_accounting may only be made prospectively a central policy underlying the consent requirement is that the commissioner should have an opportunity to review consent requests in advance with advance notice the commissioner has leverage to protect the fisc diebold inc v united_states cl_ct cl_ct aff’d 891_f2d_1579 fed cir seeking to change a method_of_accounting by filing an amended_return is impermissible diebold f 2d pincite if the taxpayer’s method_of_accounting clearly reflects income the commissioner may not require the taxpayer to change to a method that in the commissioner’s view more clearly reflects income w p 56_tc_610 acq 1975_1_cb_1 commissioner has broad powers to determine whether accounting_method clearly reflects income but does not have authority to force a change from a method which does clearly reflect income to a method which in the commissioner’s opinion more clearly reflects income revproc_97_27 1997_1_cb_680 provides the general procedures for obtaining the consent of the commissioner to change a method_of_accounting analysis the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns represents consistent treatment of that item for purposes of sec_1_446-1 e - ii a in addition sec_1 e i indicates that the consistent but erroneous treatment of material items constitutes a method_of_accounting revrul_90_38 1990_1_cb_57 accordingly in this case a had adopted capitalizing selling_expenses as a method_of_accounting a argues that its amended_return corrects an error in its method_of_accounting but does not change a method_of_accounting a would be allowed without securing the commissioner’s approval to correct mathematical or posting errors in the figures generated by its original capitalization accounting of selling_expenses but a changed from capitalization to deduction of selling expensesba change involving the timing of deductions by definition this required consent if the amended_return corrected items which did not involve deduction timing consent would not be required diebold cl_ct pincite sec_1_446-1 provides that a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner and consent must be secured whether or not such method is proper or is permitted under the code or regulations in order to secure the commissioner’s consent to a change in method_of_accounting the taxpayer must file an application on form_3115 application_for change in accounting_method within days after the beginning of the tax_year in which the taxpayer desires to make the change sec_1_446-1 except in certain limited circumstances a change in method_of_accounting may only be made prospectively id furthermore a taxpayer may not without the commissioner’s consent retroactively change from an erroneous to a permissible method_of_accounting by filing an amended_return revrul_90_38 supra sec_446 authorizes the commissioner to consent to a retroactive change in method_of_accounting whether the change is from a permissible method or an impermissible method but a taxpayer has no right to demand that a change in method be made retroactively 891_f2d_1579 fed cir revrul_90_38 supra without question a has retroactively changed its method_of_accounting without permission the agent concedes that a’s new method_of_accounting deducting selling marketing expenses would have been a permissible method if originally adopted since the sale of timeshares in the ordinary course of a taxpayer’s trade_or_business would be a dealer_disposition current deduction of the sales expenses would be consistent with the treatment accorded dispositions by dealers when the installment_method was available to them sec_453 but a elected and consistently used an erroneous method of accountingbcapitalizing selling_expenses even though there may be sufficient grounds to argue in this case that the commissioner was not on notice that the amended_return changed a method_of_accounting and hence any purported acceptance of the amended_return by the commissioner cannot be construed as consent to the change in method_of_accounting see eg daktronics inc v commissioner tcmemo_1991_60 we believe that absent some tax_avoidance scheme on the part of a we should not require a to return to an incorrect method_of_accounting a apparently switched accounting firms and the new firm determined that it was incorrect for a to capitalize selling costs the new firm prepared the amended_return with the change to deduction from capitalization and included a sec_481 adjustment to account for the past years of capitalizing the costs there apparently is no evidence that a was purposefully deferring deductions in order to take advantage of expiring nol’s the nol generated by the year amended_return was carried forward for two of the next four years and as of the end of year a had an unused loss balance the agent believes that the first accountants were merely being conservative and capitalized the selling_expenses because they thought that it was the correct treatment prior consent for a change in method_of_accounting is required to permit the commissioner to review the proposed change in method in order to make certain that the change will be to a correct method that no tax abuse will result from the change and that the change will be made with appropriate adjustments to ensure that no items of income escape taxation and that no items of expense are deducted twice the requirement also enables the commissioner to review changes for the protection of the public treasury to assure taxpayer compliance with the requirement that the method used clearly reflects income and otherwise to monitor taxpayer conduct the requirement generally applies even though there may be legitimate reasons for the change and despite the fact that it might be an abuse_of_discretion for the commissioner to refuse to permit the change s gertzman federal tax_accounting dollar_figure 2d ed where the request for change is from an improper to a proper method the commissioner’s discretion is limited the courts have made it clear that the denial of a request to change from an incorrect to a correct method would constitute an abuse_of_discretion id at see 36_tc_620 acq 1966_2_cb_7 aff’d 316_f2d_249 5th cir cert_denied 375_us_879 court indicated that it would amount to an abuse_of_discretion for the commissioner to refuse a request for change from an improper to a proper method elsie 22_tc_459 acq 1955_1_cb_6 and 299_fsupp_397 w d tenn rev’d on other grounds 432_f2d_83 6th cir in each case in the context of other questions courts made it clear that the commissioner could not compel a taxpayer to remain on an improper method_of_accounting some courts have even held that the commissioner’s prior consent to a change from an incorrect method is not necessary gertzman at the service would be technically correct to assert that a’s change in method_of_accounting without permission allows the service to place it back on its prior capitalization method_of_accounting although as noted supra if litigated an issue would arise about the commissioner’s discretion to compel the continued use of an erroneous method_of_accounting a could also argue that the proposed change back to capitalization is not proper because the present method_of_accounting clearly reflects income and is the proper method accordingly we do not believe that sound and reasonable tax_administration supports returning a to its previous method_of_accounting solely because the change was made without permission our view would be different if tax_avoidance was involved not changing a back to its previous accounting_method is consistent with the considerations set forth in revproc_97_27 supra general procedures for obtaining commissioner’s consent for a change in method_of_accounting for the service’s discretion to not approve an application_for a change in method_of_accounting changes are not approved which would not be in the best interest of sound tax_administration and where the change would clearly and directly frustrate compliance efforts of the service in administering the tax laws id at section we believe that imposing an incorrect accounting_method is inconsistent with sound tax_administration therefore even though there may be sufficient facts to support an argument that the commissioner did not consent to the change in method_of_accounting as reflected in the amended_return we do not recommend returning a to its prior incorrect method_of_accounting rather we recommend allowing the change in method_of_accounting pursuant to the district director’s discretion as set forth in revproc_97_27 supra case development hazards and other considerations our response is based on the assumption that tax_avoidance was not a factor in a’s change in method_of_accounting our opinion would be different if this was not true there is case law defining the limited discretion of the commissioner to deny a change in method_of_accounting from an improper method to a proper method similarly in this context we believe that the commissioner’s discretion would also be limited for reversing a change from an incorrect to an correct method without a reason other than the change was made without permission heather maloy by thomas d moffitt senior technician reviewer branch income_tax accounting division
